Mr. Justice Beckwith delivered the opinion of the Court: A master in chancery exposing property for sale, should receive bids for it, and report the largest one to the court for its approval. While such is the correct practice, we do not intend to say that if it is not followed we should hold the sale void. If the order upon which he acts contains especial directions in regard to requiring a deposit, they should be followed; but in case no such directions are given, the master may, in his discretion, require a part or the whole of a bid to be deposited with him; or he may entirely dispense with such deposit. A bidder is not allowed to retract his bid after its acceptance by the master, if it is approved by the court within a reasonable time; but a bid with or without a deposit, although it is accepted by the master, does not become an absolute contract until it is approved by the court. The bidder at such a sale merely agrees to purchase the property upon the terms named by him if the same are approved by the court; and until the bid is reported and the report is confirmed, the sale is incomplete, and the bidder is under no obligation to complete the purchase. In this country the master usually requires the amount of the bid to be deposited with him at the time of its acceptance, or immediately thereafter; and on failure to do so the master may reject the bid and may again expose the property for sale; or he may report the bid -to the court, together with the failure of the bidder to make a deposit. The master should not take the responsibility of -rejecting a bid - after it has been once accepted by him, where there is danger of loss to the parties in so doing, because he may render himself liable for it. After the court has approved of the bid, it may summarily require the bidder to pay the amount thereof, or it may order the property to "be resold at the bidder’s risk and expense; and if, upon a resale, it does not bring the amount of the bidder’s liability the court may summarily enforce, the payment of the difference. Although, the bid of Jaquess' was accepted by the master, it was not reported or approved by the court. The resale of the property by the master upon his own responsibility, the report of such sale to the court, and its approval thereof, was a rejection of the bid of Jacquess, and put an end to his liability thereon. Judgment affirmed.